DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/2/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the non-patent literature publication number 20 by Garrow.  The IDS cites the entire YouTube video, but the provided document only shows one frame from the video.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is a method claims and contains the phrase “further comprises” and then recites a piece of structure.  It would be more appropriate to use a phrase such as “wherein the distributed propulsion system further comprises . . . “Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-18 is/are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Leng (US Publication Number 20140097290).
Regarding claim 1, Leng discloses an aircraft capable of vertical takeoff and landing, stationary flight and forward flight (Figures 1-4), the aircraft comprising: a closed wing (Paragraph 36); a fuselage at least partially disposed within a perimeter of the closed wing (Figure 1 element 1, Paragraph 38); one or more spokes coupling the closed wing to the fuselage (Figures 1-4 elements 5 and 7); a source of electric power disposed within or attached to the closed wing, fuselage or one or more spokes (Figure 6 element 13); a plurality of electric motors disposed within or attached to the one or more spokes in a distributed configuration (Figures 1-4 element 14), each electric motor connected to the source of electric power (Figure 6); a propeller operably connected to each of the electric motors and proximate to a leading edge of the one or more spokes (Figures 1-4 element 16); one or more processors communicably coupled to the plurality of electric motors (Figure 6 element 27); and wherein a longitudinal axis of the fuselage is substantially vertical in vertical takeoff and landing and stationary flight, and substantially in a direction of a forward flight in a forward flight mode (Paragraphs 38 and 56).  The examiner notes that the claim only requires that the motors be attached to the spokes and since the wing is attached to the spokes of Leng, the motors are also attached to the spokes.  Likewise, the claim only requires that the propellers be proximate the leading edge of the spokes and no further relationship between the propeller and the spokes is claimed.
Regarding claim 2, Leng discloses the above aircraft, wherein the electric motors are selected based on at least one of aerodynamics, propulsive efficiency, structural efficiency, aeroelasticity, or weight of the aircraft (Paragraphs 35 and 54).
Regarding claim 3, Leng discloses the above aircraft wherein the aircraft is unmanned (Paragraph 67).
Regarding claim 4, Leng discloses the above aircraft wherein the source of electric power comprises one or more batteries (Figure 6 element 13).
Regarding claim 5, Leng discloses the above aircraft wherein the plurality of electric motors comprise six electric motors (Figure 1 elements A1-B4).
Regarding claim 6, Leng discloses the above aircraft wherein the propeller comprises a constant pitch propeller (Paragraph 34).
Regarding claim 7, Leng discloses the above aircraft further comprising a controller coupled between the one or more processors and each electric motor (Figure 6 element 24).
Regarding claim 8, Leng discloses the above aircraft wherein the electric motors are self-cooling (Paragraph 35).
Regarding claim 9, Leng discloses the above aircraft wherein the closed wing, the fuselage and the one or more spokes are symmetrically shaped to provide transition between vertical takeoff and landing, stationary flight and forward flight in any direction (Figures 1-4).
Regarding claim 11, Leng discloses a method for distributed propulsion of an aircraft capable of vertical takeoff and landing, stationary flight and forward flight, the method comprising: providing a distributed propulsion system comprising: a closed wing (Paragraph 36); a fuselage at least partially disposed within a perimeter of the closed wing (Figure 1 element 1, Paragraph 38); one or more spokes coupling the closed wing to the fuselage (Figures 1-4 elements 5 and 7); a source of electric power disposed within or attached to the closed wing, fuselage or one or more spokes (Figure 6 element 13); a plurality of electric motors disposed within or attached to the one or more spokes in a distributed configuration (Figures 1-4 element 14), each electric motor connected to the source of electric power (Figure 6); a propeller operably connected to each of the electric motors and proximate to a leading edge of the one or more spokes (Figures 1-4 element 16); one or more processors communicably coupled to the plurality of electric motors (Figure 6 element 27); operating the aircraft in vertical takeoff and landing and stationary flight such that a longitudinal axis of the fuselage is substantially vertical (Paragraphs 38 and 54); and operating the aircraft in a forward flight mode such that the longitudinal axis of the fuselage is substantially in a direction of a forward flight (Paragraph 56). The examiner notes that the claim only requires that the motors be attached to the spokes and since the wing is attached to the spokes of Leng, the motors are also attached to the spokes.  Likewise, the claim only requires that the propellers be proximate the leading edge of the spokes and no further relationship between the propeller and the spokes is claimed.
Regarding claim 12, Leng discloses the above method further comprising: determining at least one of aerodynamics, propulsive efficiency, structural efficiency, or weight of the aircraft; selecting a number, size and type of electric motors necessary to provide distributed propulsion for powered operations of the aircraft; and selecting the source of electric power having sufficient energy density to power the electric motors connected to propellers to operate the aircraft (Paragraphs 35 and 54).
Regarding claim 13, Leng discloses the above method further comprising a controller coupled between the one or more processors and each electric motor (Figure 6 element 24).
Regarding claim 14, Leng discloses the above method wherein the source of electric power comprises one or more batteries (Figure 6 element 13).
Regarding claim 15, Leng discloses the above method wherein the plurality of electric motors comprise six electric motors (Figure 1 elements A1-B4).
Regarding claim 16, Leng discloses the above method wherein the propeller comprises a constant pitch propeller (Paragraph 34).
Regarding claim 17, Leng discloses the above method wherein the electric motors are self-cooling (Paragraph 35).
Regarding claim 18, Leng discloses the above method wherein the closed wing, the fuselage and the one or more spokes are symmetrically shaped to provide transition between vertical takeoff and landing, stationary flight and forward flight in any direction (Figures 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leng as applied to claims 1 and 11 above, and further in view of Rossi et al. (hereinafter Rossi, US Publication Number 20160214728).
Regarding claim 10, Leng discloses the above aircraft, but fails to teach of the closed wing being polygonal-shaped.
However, Rossi teaches of a similar aircraft (Figures 10 and 11 element 100) with a polygonal-shaped closed wing (Figures 10 and 11 elements 110).
Regarding claim 10, it would have been obvious for a person having ordinary skill in the before the effective filing date of the claimed invention to modify aircraft of Leng to have the polygonal-shaped wing of Rossi for the predictable result of allowing the aircraft to be stored more efficiently.
Regarding claim 19, Leng discloses the above method, but fails to teach of the closed wing being polygonal-shaped.
However, Rossi teaches of a similar method (Figures 10 and 11 element 100) with a polygonal-shaped closed wing (Figures 10 and 11 elements 110).
Regarding claim 19, it would have been obvious for a person having ordinary skill in the before the effective filing date of the claimed invention to modify method of Leng to have the polygonal-shaped wing of Rossi for the predictable result of allowing the distributed propulsion system to be stored more efficiently.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leng in view of Rossi.
Regarding claim 20, Leng discloses an aircraft capable of vertical takeoff and landing, stationary flight and forward flight (Figures 1-4), the aircraft comprising: a closed wing (Paragraph 36); a fuselage at least partially disposed within a perimeter of the closed wing (Figure 1 element 1, Paragraph 38); six or more spokes coupling the closed wing to the fuselage (Figures 1-4 elements 5 and 7); a source of electric power disposed within or attached to the closed wing, fuselage or six or more spokes (Figure 6 element 13); a plurality of electric motors disposed within or attached to the six or more spokes in a distributed configuration (Figures 1-4 element 14), each electric motor connected to the source of electric power (Figure 6); a propeller operably connected to each of the electric motors and proximate to a leading edge of the six or more spokes (Figures 1-4 element 16); one or more processors communicably coupled to the plurality of electric motors (Figure 6 element 27); and wherein a longitudinal axis of the fuselage is substantially vertical in vertical takeoff and landing and stationary flight, and substantially in a direction of a forward flight in a forward flight mode (Paragraphs 38 and 56), but fails to teach of the wing being polygonal-shaped.  The examiner notes that the claim only requires that the motors be attached to the spokes and since the wing is attached to the spokes of Leng, the motors are also attached to the spokes.  Likewise, the claim only requires that the propellers be proximate the leading edge of the spokes and no further relationship between the propeller and the spokes is claimed.
However, Rossi teaches of a similar aircraft (Figures 10 and 11 element 100) with a polygonal-shaped closed wing (Figures 10 and 11 elements 110).
Regarding claim 20, it would have been obvious for a person having ordinary skill in the before the effective filing date of the claimed invention to modify aircraft of Leng to have the polygonal-shaped wing of Rossi for the predictable result of allowing the aircraft to be stored more efficiently.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication Number 20190023397 discloses a closed wing aircraft with propellers and motors arranged spokes connecting the fuselage to the wing. US Publication Number 20060151666 discloses several aircraft embodiments with spoke mounted electric motors and propellers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644